DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/15/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM et al. [US Patent Application Publication 2018/0129604 A1; hereinafter “KIM”]. 
Regarding claim 1, KIM teaches a data processing system (data processing system – figure 9, 0134), comprising: 
a host suitable (host 200) for checking battery state information (charging operation state) and determining a battery grade (first value - 0137) (second value – 0143) based on the battery state information (0137); and 
a memory system (data storage device 100) suitable for storing information indicating the battery grade (indicating that the battery is charging) provided from the host (0137), 
determining a method of performing a background operation (background operation (BO)) based on the battery grade (0135, 0140, 0146) (adjusting the execution time of the background operation – 0148), and 
performing the background operation based on the determined method (perform background operation without restriction – 0140) (perform background operation with restrictions – 0146).

Regarding claim 2, KIM teaches the host includes: 
a battery suitable for supplying electric power (0040); and 
(0037, transfer information about the battery - 0044).

Regarding claim 3, KIM teaches the host provides the memory system with the information indicating the battery grade when a booting operation is performed (hibernation performed – 0135, 0139, 0142).

Regarding claim 4, KIM teaches the host provides the memory system with the information indicating the battery grade when the battery grade is changed (first value ,second value - 0137, 0143).

Regarding claim 5, KIM teaches the memory system includes: a memory device; and 
a controller suitable for storing the information indicating the battery grade, determining the method for performing the background operation based on the information indicating the battery grade, and controlling the memory device to perform the background operation according to the determined method (0137, 0138) (perform background operation without restriction – 0140) (perform background operation with restrictions – 0146).

Regarding claim 6, KIM teaches the controller includes: 
(indicating that the battery is charging) (0137); and 
a processor suitable for determining the method (background operation (BO)) based on the battery grade (0135, 0140, 0146) (adjusting the execution time of the background operation – 0148), and 
controlling the memory device to perform the background operation based on the determined method (perform background operation without restriction – 0140) (perform background operation with restrictions – 0146).

Regarding claim 7, KIM teaches the processor sets an execution frequency corresponding to the battery grade as the number of times that the background operation is performed.

Regarding claim 8, KIM teaches the processor sets an execution time of the background operation corresponding to the battery grade of the background operation (adjusting the execution time of the background operation – 0148).

Regarding claim 9, KIM teaches the battery information manager updates the stored information indicating the battery grade, when an updated battery grade is provided (first value ,second value - 0137, 0143).

(0136).

Regarding claim 11, KIM teaches the battery state information includes information representing available capacity of the battery.

Regarding claim 12, KIM teaches a method for operating a data processing system (data processing system – figure 9, 0134) including a host (host 200) and a memory system (data storage device 100) (0137), the method comprising: 
checking battery state information (charging operation state) (0137); 
determining a battery grade (first value - 0137) (second value – 0143) based on the battery state information (0137); 
determining a method of performing a background operation (background operation (BO)) based on the battery grade (0135, 0140, 0146) (adjusting the execution time of the background operation – 0148); and 
performing the background operation based on the determined method (perform background operation without restriction – 0140) (perform background operation with restrictions – 0146).

Regarding claim 13, KIM teaches the determining of the method of performing the background operation based on the battery grade comprises setting an execution frequency corresponding to the battery grade as the number of times that the (adjusting the execution time of the background operation – 0148).

Regarding claim 14, KIM teaches the determining of the method of performing the background operation based on the battery grade comprises setting an execution time corresponding to the battery grade as an execution time of the background operation (adjusting the execution time of the background operation – 0148).

Regarding claim 15, KIM teaches providing information indicating the battery grade from the host to the memory system, when a booting operation is performed (hibernation performed – 0135, 0139, 0142).

Regarding claim 16, KIM teaches providing information indicating the battery grade from the host to the memory system, when the battery grade is changed (first value ,second value - 0137, 0143).

Regarding claim 17, KIM teaches storing information indicating the battery grade to a battery information manager in the memory system (indicating that the battery is charging) (0137).

Regarding claim 18, KIM teaches a data processing system (data processing system – figure 9, 0134) comprising: 
(host 200), including a battery, suitable for maintaining battery state information including a plurality of levels, each indicative of a capacity of the battery; and a memory system (data storage device 100) (0137), including a memory controller, suitable for
 receiving the battery state information, including a current capacity grade (indicating that the battery is charging) of the battery (0137), from the host, the plurality of levels being associated with a plurality of methods of performing a background operation respectively (background operation (BO)) (0135, 0140, 0146) (adjusting the execution time of the background operation – 0148), 
identifying the method of performing the background operation (background operation (BO)) associated with the current grade of the battery (0135, 0140, 0146) (adjusting the execution time of the background operation – 0148), and 
performing the background operation associated with the current grade of the battery (perform background operation without restriction – 0140) (perform background operation with restrictions – 0146).

Regarding claim 19, KIM teaches the memory device reduces an execution time of the background operation when the current grade of battery decreases (adjusting the execution time of the background operation – 0148).

Regarding claim 20, KIM teaches the memory device reduces an execution frequency of the background operation when the current grade of battery decreases (adjusting the execution time of the background operation – 0148).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US Patent Application Publication 2016/0259577 A1) discloses a storage device using power state information related to the confidence level of a power supply to determine a reliability level with respect to an access operation of the memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862